Lairy, J.
This was an action on the bond of a township trustee, for damages alleged to have been caused to relator on account of the failure of such trustee to furnish transportation for relator’s children to school in accordance with §6423 Burns 1914, Acts 1913 p. 655. The complaint was in one paragraph and a demurrer thereto was sustained by a special judge. Belator declined to plead further and judgment was rendered against him for costs. From this judgment relator appeals assigning as error the action of the trial court in overruling appellant’s objection to the jurisdiction of the special judge and in sustaining the demurrer to the. complaint. The complaint alleged facts showing in substance that appellee Edward P. Lane was the duly elected, qualified and acting trustee of Newton Township, Jasper County, Indiana, and that his co-defendants were his bondsmen, that relator had been for two years last past,. a resident householder of what was formerly district No. 1 of such township and was the father of three children who resided with him and who, during the time for which complaint is made of the neglect of the trustee, were between the ages'of six and twelve years, unmarried *526and free from infectious disease; that school district No. 1 was abandoned by the trustee and that by reason thereof relator’s children were transferred to district No. 4 in such township and compelled to attend Blue Grass School in such district which school was more than one and one-half miles from the home of relator and his children; and, that a legal and sufficient appropriation of funds had been made to defray the expense of transporting all of the school children in the township required to be transported including the children of relator, and such funds were at all times available for that purpose and in the hands of the trustee.. The complaint further alleged that the relator repeatedly requested the defendant trustee to furnish means of transportation for relator’s children to and from such school or some part of such distance, but that the defendant trustee maliciously refused to furnish such means of transportation by reason whereof, relator was obliged to and did provide such transportation at his own expense, to his damage.
1. The first objections to the complaint raised by appellee under the demurrer thereto, were that the pleading did not allege that the relator or his children ever asked to be or ever were at- • tached to or enumerated in district No. 1, or that relator was á patron of such district and entitled to participate in school elections therein; that it failed to allege the circumstances under which the district was abandoned and did not show á legal and valid appropriation to enable the defendant trustee to transport the children of relator. All questions raised under these objections were discussed in Greenlee v. Newton School Tp. (1914), 55 Ind. App. 630, 104 N. E. 610, and there decided adversely to the contention of appellee. Without taking up further space it is sufficient to say that *527under the authority of that case this complaint was not defective for the reasons above advanced.
2. 3. Appellee urges the further objections that it is not disclosed by the complaint that the trustee failed or refused to discharge or perform any duty which he owed the relator; that the duty of transporting school children to school is imposed upon the township trustee, if at all, for the benefit of the public and not for the benefit of private individuals; and that if this duty is imposed for the benefit of private individuals, it must be held that it is solely for the benefit of the school children and not for the benefit of their parents or guardians. Although every failure of an officer to perform his duty is a breach thereof, it is not on that account alone actionable at the suit of every individual member of the community. A private person can recover from the officer only when he can show that he has a direct interest in the duty to be performed and that á special damage to himself has resulted as the natural consequence of the wrongful act or failure to act, and it is immaterial that the duty is primarily imposed on public grounds. The right of action springs from the fact that the private individual receives a special injury from the neglect of the performance of a duty which it was the purpose of the law to impose partly for his benefit. State, ex rel. v. Harris (1883), 89 Ind. 363, 46 Am. Rep. 169; Raynsford v. Phelps (1880), 43 Mich. 342, 5 N. W. 403, 38 Am. Rep. 189; Butler v. Kent (1821), 19 Johns. (N. Y.) 223, 10 Am. Dec. 219. Granting that the duty to transport children from an abandoned school district was primarily imposed on the public, ground of furnishing educational facilities, to the public, still it must be held that the statute imposes a duty on the trustee to furnish such facilities to all persons coming within its provisions and *528that it provides for such transportation for the special benefit of those individuals who were so located as to be personally entitled to these privileges. While it is true that under the statute the pupil is named as the one for whom transportation is to be furnished, that is because the pupil is required to attend school and not the parent or guardian. The parent is enumerated as a patron of the school district, has a right to vote on matters concerning schools in his district, and is compelled by law to send his children to school. It has been the recognized practice in this and other states in controversies arising between school authorities and persons entitled to school privileges, for the action to be brought by the father as relator as well as by the child. Weir v. State, ex rel. (1903), 161 Ind. 435, 68 N. E. 1023, and cases cited; Waters v. State, ex rel. (1909), 172 Ind. 251, 88 N. E. 67; Lyle v. State, ex rel. (1909), 172 Ind. 502, 88 N. E. 850; State, ex rel. v. Black (1906), 166 Ind. 138, 76 N. E. 882; State, ex rel. v. Schmetzer (1901), 156 Ind. 528, 60 N. E. 269. This action was properly brought in the name of relator.
4. *5295. *528It is also claimed that the particular duty the nonperformance of which forms the basis of this action was a discretionary duty and that the complaint does not allege that the relator ever appealed to the county superintendent as provided by §§6667, 6379 Burns 1914, §4537 R. S. 1881, Acts 1899 p. 240. Under the allegations of the complaint and the section of the statute relied upon by appellant, it was the trustee’s duty to make some provision for the transportation of relator’s children. He had no alternative but to act. In providing for such transportation he was of course required to exercise some judgment and discretion as to the means employed (Lyle v. State, ex rel., *529supra), but the law did not permit him to decide whether any transportation should be furnished. State v. Ruth (1896), 9 S. Dak. 84, 68 N. W. 189. It is the nature of the particular duty and not the character of the office that determines whether a duty is ministerial. An appropriate and general test has been laid down as follows, “Perhaps as safe a criterion as any other, to ascertain whether a private suit would or would not lie, is to adopt the rule which governs in cases in which a mandamus would or would not be granted.” Rains v. Simpson (1878), 50 Tex. 495, 32 Am. Rep. 609. See, also, Grider v. Tally (1884), 77 Ala. 422, 54 Am. Rep. 65. In failing to act at all the trustee disregarded a plain provision of the law and applying the above test failed to perform a ministerial duty. The authorities upon which appellee relies as sustaining the proposition that relator’s proper remedy was by appeal to the county superintendent were cases in which an action had been brought asking for a writ of mandate, and the attention of this court has not been called to any ease where the application of the proposition has been made to ordinary actions at law to recover damages alleged to have been sustained on account of the school officer’s wrongful act. Without deciding whether relator in this case could have taken his grievance to the county superintendent he at least was not confined solely to such a remedy. It was certainly not the intention of the legislature to confer upon superintendents of schools exclusive authority to decide all questions pertaining to the jurisdiction of trustees, the extent of their powers and the proper limits to be observed in the exercise of their legal duty. Such questions may be determined by the courts of the . State. Hence when the rights of a citizen are in*530volved in the alleged failure of a trustee to perform a ministerial duty owing to such citizen to his injury, the courts may properly determine whether such nonperformance was within the powers of such trustee, the nature of the duty alleged to have been neglected and whether such nonperformance gives rise to a cause of action for damages in favor of the party claimed to have been injured. Perkins v. Board, etc. (1881), 56 Iowa 476.
Other objections made to the complaint under the demurrer and the memorandum thereto attached aré not well taken and as they are not relied on by the parties on appeal, need not be considered. The complaint was sufficient as against the objections urged and the court erred in sustaining the demurrer.
6. The remaining point argued by counsel for appellant relates to the overruling of appellant’s objection to the jurisdiction of the special judge. On October 12, 1912, appellant filed an affidavit for a change of judge. The court suggested the names of three prospective judges to hear the cause and. on February 11, . 1913, Moses Leopold was appointed, but did not qualify until November 11, of that year. It is appellant’s position that the judge so appointed had no jurisdiction for the reason that under §429 Burns 1914, Acts 1903 p. 343, if a special judge fails to qualify within twenty days after appointment such appointment shall thereupon be held to be vacated. The record shows that on the day Moses Leopold filed his oath as special judge and assumed jurisdiction of the cause, the parties appeared and had the cause set for trial. On November 20, nine days later, appellant made his objections upon the grounds above set out and also asked in said objection that a continuance be had until a time set for trial by a judge appointed by the Governor. Appellant’s actions *531amounted to a waiver of Ms objections to tbe jurisdiction of the special judge. Lillie v. Trentman (1891), 130 Ind. 16, 29 N. E. 405; Lewis v. Albertson (1899), 23 Ind. App. 147, 53 N. E. 1071.
Judgment reversed with directions to the trial court to overrule the demurrer to the complaint.
Note. — Reported in 111 N. E. 616. As to school officer or teacher as municipal officer, see Ann. Cas. 1914 D1236. As to duty of public to furnish free transportation to pupils, see 37 L. R. A. (N. S.) 1110. For a discussion of waiver of objection to jurisdiction of special or substitute judge, see 19 Ann. Cas. 94. As to waiver of objection to disqualified judge, see 10 Ann. Cas. 969; Ann. Cas. 1912 A 1072. See, also, under (1) 35 Cyc 916; (2) 29 Cyc 1448; (4) 35 Cyc 908; (6) 23 Cyc 616.